Wright, J.
There is nothing in the case of Breckenridge v. Brown et ux., 9 Iowa 396, or Cole v. Conner, 10 Ib. 399, to sustain appellant’s position. On the contrary, as we understand and read those cases, the action might have been commenced in either county.
The order for the recovery of the money is against one of the defendants, without name. It is most manifest, however, from the whole record and the entire language of the decree, that it can only refer to the husband, (Richard.) The objection, therefore, to this part of the order is overruled.
Affirmed, with 2 per cent damages.